         Case 1:20-cv-02295-EGS Document 42-3 Filed 10/30/20 Page 1 of 12

                                                                              Processing
                                                                              Score:
                                          Processing                          Outbound Non-
                                          Score:         Processing Score:    Ballot Election
Day            Area            District   Inbound Ballot Outbound Ballot      Mail
  10/24/2020   Nation                            94.72%              94.10%             95.99%
  10/26/2020   Nation                            93.39%              95.30%             57.24%
  10/27/2020   Nation                            94.81%              91.51%             35.61%
  10/28/2020   Nation                            97.08%              96.76%             70.40%
  10/29/2020   Nation                            95.21%              93.84%             85.23%

  10/24/2020   Capital Metro                     88.75%             51.82%             75.49%
  10/24/2020   Eastern                           91.40%             98.33%             75.35%
  10/24/2020   Great Lakes                       88.53%             71.34%             94.70%
  10/24/2020   Northeast                         95.16%             99.09%             95.88%
  10/24/2020   Pacific                           98.28%             96.08%             99.87%
  10/24/2020   Southern                          93.72%             57.70%             95.50%
  10/24/2020   Western                           95.01%             78.22%             98.85%
  10/26/2020   Capital Metro                     89.53%             85.04%             54.44%
  10/26/2020   Eastern                           90.73%             98.45%             12.31%
  10/26/2020   Great Lakes                       88.41%             77.54%             97.72%
  10/26/2020   Northeast                         95.82%             97.45%             49.82%
  10/26/2020   Pacific                           97.23%             93.95%             95.87%
  10/26/2020   Southern                          90.70%             68.19%             84.80%
  10/26/2020   Western                           93.36%             80.30%             97.64%
  10/27/2020   Capital Metro                     74.66%             65.39%             49.98%
  10/27/2020   Eastern                           92.29%             92.42%              2.65%
  10/27/2020   Great Lakes                       79.12%             32.13%             36.07%
  10/27/2020   Northeast                         95.05%             99.92%             63.04%
  10/27/2020   Pacific                           98.84%             64.91%             89.22%
  10/27/2020   Southern                          92.98%             85.99%             79.13%
  10/27/2020   Western                           95.79%             31.28%             55.36%
  10/28/2020   Capital Metro                     94.11%             51.66%             81.60%
  10/28/2020   Eastern                           95.39%             96.94%              7.76%
  10/28/2020   Great Lakes                       94.24%             25.72%             96.70%
  10/28/2020   Northeast                         97.28%             99.13%             30.33%
  10/28/2020   Pacific                           99.16%             95.78%             86.10%
  10/28/2020   Southern                          95.17%             84.65%             92.70%
  10/28/2020   Western                           97.27%             82.29%             49.72%
  10/29/2020   Capital Metro                     91.66%             29.73%             74.62%
  10/29/2020   Eastern                           88.92%             99.20%             18.04%
  10/29/2020   Great Lakes                       93.44%             93.02%             96.70%
  10/29/2020   Northeast                         95.99%             86.20%             84.35%
  10/29/2020   Pacific                           98.40%             96.46%             76.91%
  10/29/2020   Southern                          96.74%             53.71%             93.62%
  10/29/2020   Western                           96.04%             84.46%             73.75%
          Case 1:20-cv-02295-EGS Document 42-3 Filed 10/30/20 Page 2 of 12

                                                                                      Processing
                                                                                      Score:
                                                  Processing                          Outbound Non-
                                                  Score:           Processing Score: Ballot Election
Day            Area            District           Inbound Ballot   Outbound Ballot    Mail
  10/24/2020   Capital Metro   Atlanta                   84.89%                 1.74%          25.59%
  10/24/2020   Capital Metro   Baltimore                 84.24%                96.86%          71.20%
  10/24/2020   Capital Metro   Capital                   92.99%                49.43%          91.00%
                               Greater S
  10/24/2020 Capital Metro     Carolina                  92.25%               36.84%          12.78%
  10/24/2020 Capital Metro     Greensboro                83.60%               97.26%          89.62%

  10/24/2020 Capital Metro     Mid-Carolinas             90.56%               91.17%          62.35%
                               Norther
  10/24/2020 Capital Metro     Virginia                  91.55%               44.44%          95.04%
  10/24/2020 Capital Metro     Richmond                  92.44%               84.75%          92.36%
  10/24/2020 Eastern           Appalachian               58.89%               68.57%          68.22%
                               Central
  10/24/2020   Eastern         Pennsylvania              78.50%                1.35%           0.78%
  10/24/2020   Eastern         Kentuckiana               37.92%               61.11%          99.89%
  10/24/2020   Eastern         Norther Ohio              91.84%                4.88%          71.24%
  10/24/2020   Eastern         Ohio Valley               95.07%               95.08%          89.45%
                               Philadelphia
  10/24/2020 Eastern           Metropo                   91.57%               40.30%           4.75%
  10/24/2020 Eastern           South Jersey              95.55%               99.97%          47.20%
  10/24/2020 Eastern           Tennessee                 88.72%               39.52%          12.64%
                               Western New
  10/24/2020 Eastern           York                      96.20%               57.14%          23.81%
                               Western
  10/24/2020 Eastern           Pennsylvania              98.08%               98.12%          36.03%

  10/24/2020   Great Lakes     Central Illinois          89.87%                2.76%          99.08%
  10/24/2020   Great Lakes     Chicago                   90.70%               81.36%          10.19%
  10/24/2020   Great Lakes     Detroit                   73.91%               80.16%           0.09%
  10/24/2020   Great Lakes     Gateway                   93.44%               83.82%          99.99%
                               Greater
  10/24/2020 Great Lakes       Indiana                   72.67%               78.40%          96.34%
                               Greater
  10/24/2020   Great Lakes     Michigan                  91.67%               83.55%          97.31%
  10/24/2020   Great Lakes     Lakeland                  81.73%               26.85%          99.09%
  10/24/2020   Northeast       Albany                    95.19%               66.67%          78.64%
  10/24/2020   Northeast       Caribbean                 99.62%              100.00%          80.00%
                               Connecticut
  10/24/2020 Northeast         Valley                    95.55%               98.84%          79.14%
                               Greater
  10/24/2020 Northeast         Boston                    96.03%               87.07%          99.45%
  10/24/2020 Northeast         Long Island               96.61%               83.33%          92.47%
          Case 1:20-cv-02295-EGS Document 42-3 Filed 10/30/20 Page 3 of 12

                                                                              Processing
                                                                              Score:
                                            Processing                        Outbound Non-
                                            Score:         Processing Score: Ballot Election
Day          Area          District         Inbound Ballot Outbound Ballot    Mail
  10/24/2020 Northeast     New York                91.16%              90.57%          37.08%
                           Northern New
  10/24/2020 Northeast     England                 76.61%            81.82%           98.93%
                           Northern New
  10/24/2020   Northeast   Jersey                  96.50%            99.58%           99.85%
  10/24/2020   Northeast   Triboro                 83.10%            72.60%           11.38%
  10/24/2020   Northeast   Westchester             92.77%            81.25%           94.03%
  10/24/2020   Pacific     Bay-Valley              98.43%            21.60%           90.67%
  10/24/2020   Pacific     Honolulu                97.22%            32.31%           62.24%
  10/24/2020   Pacific     Los Angeles             98.59%            80.00%           99.89%
  10/24/2020   Pacific     Sacramento              96.75%            81.38%           97.60%
  10/24/2020   Pacific     San Diego               98.84%            99.70%           98.29%
  10/24/2020   Pacific     San Francisco           98.32%            40.48%           98.23%
  10/24/2020   Pacific     Santa Ana               99.02%            96.61%           99.97%

  10/24/2020   Pacific     Sierra Coastal          98.49%            99.30%           99.99%
  10/24/2020   Southern    Alabama                 65.81%            34.55%           53.33%
  10/24/2020   Southern    Arkansas                91.46%            45.16%           69.23%
  10/24/2020   Southern    Dallas                  94.59%            69.57%           36.02%
  10/24/2020   Southern    Ft. Worth               90.04%            97.38%           31.22%
  10/24/2020   Southern    Gulf Atlantic           90.81%             3.59%           99.10%
  10/24/2020   Southern    Houston                 84.66%            19.51%            5.60%
  10/24/2020   Southern    Louisiana               77.30%            32.00%            8.01%
  10/24/2020   Southern    Mississippi             85.50%            36.84%            9.81%
  10/24/2020   Southern    Oklahoma                75.32%            70.00%           99.94%
  10/24/2020   Southern    Rio Grande              91.09%            55.56%           99.56%
  10/24/2020   Southern    South Florida           92.92%            23.19%           52.03%
  10/24/2020   Southern    Suncoast                96.63%            60.71%           85.77%
  10/24/2020   Western     Alaska                  79.60%            36.00%           65.00%
  10/24/2020   Western     Arizona                 97.56%            79.04%           99.86%

  10/24/2020 Western       Central Plains          96.73%            68.57%           99.99%
                           Colorado/Wyo
  10/24/2020 Western       ming                    70.06%            66.04%           91.90%
  10/24/2020 Western       Dakotas                 96.23%            29.63%           99.74%
  10/24/2020 Western       Hawkeye                 95.24%            47.73%           99.46%

  10/24/2020 Western       Mid-Americas            93.79%            69.09%           99.99%

  10/24/2020 Western       Nevada Sierra           97.85%            67.70%           99.79%
  10/24/2020 Western       Northland               97.30%            16.34%           96.62%
  10/24/2020 Western       Portland                92.49%            14.16%           61.42%
          Case 1:20-cv-02295-EGS Document 42-3 Filed 10/30/20 Page 4 of 12

                                                                                      Processing
                                                                                      Score:
                                                  Processing                          Outbound Non-
                                                  Score:         Processing Score:    Ballot Election
Day            Area            District           Inbound Ballot Outbound Ballot      Mail
  10/24/2020   Western         Salt Lake City            98.78%              96.32%             94.81%
  10/24/2020   Western         Seattle                   97.75%               6.05%             32.99%
  10/26/2020   Capital Metro   Atlanta                   89.45%               1.71%             42.49%
  10/26/2020   Capital Metro   Baltimore                 91.25%              90.53%             38.55%
  10/26/2020   Capital Metro   Capital                   93.17%              99.73%             89.46%
                               Greater S
  10/26/2020 Capital Metro     Carolina                  87.28%             56.44%             84.28%
  10/26/2020 Capital Metro     Greensboro                82.75%             97.50%             75.16%

  10/26/2020 Capital Metro     Mid-Carolinas             86.14%             97.46%             34.90%
                               Norther
  10/26/2020 Capital Metro     Virginia                  93.46%             86.49%             77.39%
  10/26/2020 Capital Metro     Richmond                  91.18%             35.02%             96.85%
  10/26/2020 Eastern           Appalachian               74.92%             66.67%             96.72%
                               Central
  10/26/2020   Eastern         Pennsylvania              78.78%              7.91%              1.64%
  10/26/2020   Eastern         Kentuckiana               64.78%             78.38%             99.76%
  10/26/2020   Eastern         Norther Ohio              92.64%             35.89%             40.16%
  10/26/2020   Eastern         Ohio Valley               94.80%             22.35%             53.12%
                               Philadelphia
  10/26/2020 Eastern           Metropo                   93.02%             95.06%              0.07%
  10/26/2020 Eastern           South Jersey              90.90%             99.96%              3.27%
  10/26/2020 Eastern           Tennessee                 92.83%             79.27%             96.79%
                               Western New
  10/26/2020 Eastern           York                      96.60%            100.00%             84.34%
                               Western
  10/26/2020 Eastern           Pennsylvania              97.26%             25.26%             83.57%

  10/26/2020   Great Lakes     Central Illinois          94.37%             78.05%             99.80%
  10/26/2020   Great Lakes     Chicago                   87.66%             77.54%             78.96%
  10/26/2020   Great Lakes     Detroit                   73.81%             49.49%             25.44%
  10/26/2020   Great Lakes     Gateway                   93.18%             98.80%             99.90%
                               Greater
  10/26/2020 Great Lakes       Indiana                   79.82%             92.38%             94.76%
                               Greater
  10/26/2020   Great Lakes     Michigan                  87.30%              7.37%             99.88%
  10/26/2020   Great Lakes     Lakeland                  87.45%             12.94%             91.00%
  10/26/2020   Northeast       Albany                    96.31%             93.62%             65.13%
  10/26/2020   Northeast       Caribbean                 98.59%             32.26%             98.67%
                               Connecticut
  10/26/2020 Northeast         Valley                    94.79%             98.08%             76.71%
          Case 1:20-cv-02295-EGS Document 42-3 Filed 10/30/20 Page 5 of 12

                                                                                Processing
                                                                                Score:
                                            Processing                          Outbound Non-
                                            Score:         Processing Score:    Ballot Election
Day            Area        District         Inbound Ballot Outbound Ballot      Mail
                           Greater
  10/26/2020 Northeast     Boston                  96.95%             88.15%             78.32%
  10/26/2020 Northeast     Long Island             96.02%             90.48%             77.72%
  10/26/2020 Northeast     New York                96.48%             94.07%             27.21%
                           Northern New
  10/26/2020 Northeast     England                 84.30%             91.49%             94.43%
                           Northern New
  10/26/2020   Northeast   Jersey                  96.75%             97.47%             11.25%
  10/26/2020   Northeast   Triboro                 89.11%             93.67%             14.30%
  10/26/2020   Northeast   Westchester             94.53%             97.14%             80.16%
  10/26/2020   Pacific     Bay-Valley              96.84%             43.51%             98.01%
  10/26/2020   Pacific     Honolulu                94.73%             62.16%             99.49%
  10/26/2020   Pacific     Los Angeles             96.37%             73.57%             92.22%
  10/26/2020   Pacific     Sacramento              97.07%             95.46%             81.88%
  10/26/2020   Pacific     San Diego               98.07%             84.80%             99.35%
  10/26/2020   Pacific     San Francisco           97.76%             79.66%             99.53%
  10/26/2020   Pacific     Santa Ana               97.65%             98.81%             99.33%

  10/26/2020   Pacific     Sierra Coastal          97.96%             86.89%             94.81%
  10/26/2020   Southern    Alabama                 74.14%             58.40%             85.36%
  10/26/2020   Southern    Arkansas                91.95%             87.50%             98.28%
  10/26/2020   Southern    Dallas                  91.99%             84.76%             85.97%
  10/26/2020   Southern    Ft. Worth               88.58%             14.88%             47.75%
  10/26/2020   Southern    Gulf Atlantic           85.89%             10.37%             27.69%
  10/26/2020   Southern    Houston                 90.23%             84.62%             97.46%
  10/26/2020   Southern    Louisiana               73.98%             55.77%             98.35%
  10/26/2020   Southern    Mississippi             74.01%             67.44%             82.13%
  10/26/2020   Southern    Oklahoma                78.38%             90.00%             99.75%
  10/26/2020   Southern    Rio Grande              87.60%             85.34%             92.87%
  10/26/2020   Southern    South Florida           90.40%             80.26%             87.17%
  10/26/2020   Southern    Suncoast                94.38%             72.20%             92.86%
  10/26/2020   Western     Alaska                  82.69%             64.71%             93.33%
  10/26/2020   Western     Arizona                 97.90%             83.60%             92.23%

  10/26/2020 Western       Central Plains          90.81%             28.73%             99.70%
                           Colorado/Wyo
  10/26/2020 Western       ming                    61.59%              48.06%            68.97%
  10/26/2020 Western       Dakotas                 94.98%              56.45%            93.53%
  10/26/2020 Western       Hawkeye                 97.56%              81.97%            99.83%

  10/26/2020 Western       Mid-Americas            86.67%             81.82%             99.88%
          Case 1:20-cv-02295-EGS Document 42-3 Filed 10/30/20 Page 6 of 12

                                                                                      Processing
                                                                                      Score:
                                                  Processing                          Outbound Non-
                                                  Score:         Processing Score:    Ballot Election
Day            Area            District           Inbound Ballot Outbound Ballot      Mail

  10/26/2020   Western         Nevada Sierra             87.15%             64.19%             98.62%
  10/26/2020   Western         Northland                 92.23%             85.29%             97.58%
  10/26/2020   Western         Portland                  97.24%             59.67%             61.91%
  10/26/2020   Western         Salt Lake City            97.82%             88.47%             94.54%
  10/26/2020   Western         Seattle                   96.25%             12.31%             97.20%
  10/27/2020   Capital Metro   Atlanta                   40.74%              0.42%             29.81%
  10/27/2020   Capital Metro   Baltimore                 84.43%             66.11%              6.15%
  10/27/2020   Capital Metro   Capital                   88.99%             99.95%             37.61%
                               Greater S
  10/27/2020 Capital Metro     Carolina                  80.03%             66.19%             20.96%
  10/27/2020 Capital Metro     Greensboro                75.94%             98.46%             46.84%

  10/27/2020 Capital Metro     Mid-Carolinas             71.00%             88.71%             77.34%
                               Norther
  10/27/2020 Capital Metro     Virginia                  61.55%             68.57%             84.91%
  10/27/2020 Capital Metro     Richmond                  82.85%             87.61%             89.96%
  10/27/2020 Eastern           Appalachian               49.75%             40.00%             52.27%
                               Central
  10/27/2020   Eastern         Pennsylvania              58.19%             24.54%              5.98%
  10/27/2020   Eastern         Kentuckiana               58.75%             13.73%             86.75%
  10/27/2020   Eastern         Norther Ohio              91.29%             62.71%              0.36%
  10/27/2020   Eastern         Ohio Valley               94.87%             41.43%             27.94%
                               Philadelphia
  10/27/2020 Eastern           Metropo                   96.13%             86.44%              0.04%
  10/27/2020 Eastern           South Jersey              96.68%             99.76%              0.13%
  10/27/2020 Eastern           Tennessee                 92.00%             74.47%             72.61%
                               Western New
  10/27/2020 Eastern           York                      98.21%             95.08%             81.58%
                               Western
  10/27/2020 Eastern           Pennsylvania              97.26%             97.33%             95.24%

  10/27/2020   Great Lakes     Central Illinois          85.14%               9.67%            98.22%
  10/27/2020   Great Lakes     Chicago                   90.04%              70.18%            18.38%
  10/27/2020   Great Lakes     Detroit                   51.65%              50.00%             3.10%
  10/27/2020   Great Lakes     Gateway                   80.45%              85.31%            23.16%
                               Greater
  10/27/2020 Great Lakes       Indiana                   43.74%              64.71%            31.70%
                               Greater
  10/27/2020 Great Lakes       Michigan                  55.65%               1.45%             0.19%
  10/27/2020 Great Lakes       Lakeland                  55.96%              82.22%             6.02%
  10/27/2020 Northeast         Albany                    82.61%              66.67%            17.19%
          Case 1:20-cv-02295-EGS Document 42-3 Filed 10/30/20 Page 7 of 12

                                                                              Processing
                                                                              Score:
                                            Processing                        Outbound Non-
                                            Score:         Processing Score: Ballot Election
Day          Area          District         Inbound Ballot Outbound Ballot    Mail
  10/27/2020 Northeast     Caribbean               99.57%              30.43%          98.70%
                           Connecticut
  10/27/2020 Northeast     Valley                  75.62%            57.69%           17.24%
                           Greater
  10/27/2020 Northeast     Boston                  93.79%            91.37%           92.49%
  10/27/2020 Northeast     Long Island             97.16%            82.50%           31.37%
  10/27/2020 Northeast     New York                94.96%            27.03%           98.12%
                           Northern New
  10/27/2020 Northeast     England                 60.20%            68.75%           27.43%
                           Northern New
  10/27/2020   Northeast   Jersey                  97.50%            99.96%            0.74%
  10/27/2020   Northeast   Triboro                 95.51%            34.62%           86.69%
  10/27/2020   Northeast   Westchester             71.31%            76.92%           83.33%
  10/27/2020   Pacific     Bay-Valley              99.08%            58.97%           94.29%
  10/27/2020   Pacific     Honolulu                96.42%            94.44%           97.41%
  10/27/2020   Pacific     Los Angeles             99.21%            17.39%           73.30%
  10/27/2020   Pacific     Sacramento              97.93%            38.46%           35.17%
  10/27/2020   Pacific     San Diego               99.12%            13.69%           98.17%
  10/27/2020   Pacific     San Francisco           99.32%            85.71%           96.35%
  10/27/2020   Pacific     Santa Ana               99.14%            28.02%           96.71%

  10/27/2020   Pacific     Sierra Coastal          98.72%            98.50%           93.52%
  10/27/2020   Southern    Alabama                 54.33%            61.54%           37.73%
  10/27/2020   Southern    Arkansas                69.12%            77.78%            1.50%
  10/27/2020   Southern    Dallas                  85.30%            85.53%            2.05%
  10/27/2020   Southern    Ft. Worth               74.97%            45.71%            5.13%
  10/27/2020   Southern    Gulf Atlantic           84.92%            19.25%           87.45%
  10/27/2020   Southern    Houston                 75.81%            73.33%           21.11%
  10/27/2020   Southern    Louisiana               65.45%            88.37%           23.74%
  10/27/2020   Southern    Mississippi             84.67%           100.00%           25.83%
  10/27/2020   Southern    Oklahoma                64.75%            50.77%           11.43%
  10/27/2020   Southern    Rio Grande              84.88%            55.42%            8.93%
  10/27/2020   Southern    South Florida           94.56%            82.93%           95.04%
  10/27/2020   Southern    Suncoast                97.14%            91.03%           11.95%
  10/27/2020   Western     Alaska                  82.08%            63.64%           60.87%
  10/27/2020   Western     Arizona                 98.35%            23.34%           49.40%

  10/27/2020 Western       Central Plains          95.63%            66.67%           96.97%
                           Colorado/Wyo
  10/27/2020 Western       ming                    77.93%             4.15%           12.73%
  10/27/2020 Western       Dakotas                 92.65%            21.15%            3.72%
  10/27/2020 Western       Hawkeye                 97.69%            85.00%            0.09%
          Case 1:20-cv-02295-EGS Document 42-3 Filed 10/30/20 Page 8 of 12

                                                                                      Processing
                                                                                      Score:
                                                  Processing                          Outbound Non-
                                                  Score:         Processing Score:    Ballot Election
Day            Area            District           Inbound Ballot Outbound Ballot      Mail

  10/27/2020 Western           Mid-Americas              95.06%             83.61%              0.66%

  10/27/2020   Western         Nevada Sierra             97.69%             28.71%             45.21%
  10/27/2020   Western         Northland                 95.51%             86.82%             82.74%
  10/27/2020   Western         Portland                  97.78%              7.79%             46.09%
  10/27/2020   Western         Salt Lake City            89.02%             13.46%             49.09%
  10/27/2020   Western         Seattle                   98.08%              9.54%             30.70%
  10/28/2020   Capital Metro   Atlanta                   95.16%              5.54%             27.74%
  10/28/2020   Capital Metro   Baltimore                 94.39%             53.99%              9.38%
  10/28/2020   Capital Metro   Capital                   96.56%             13.19%             48.06%
                               Greater S
  10/28/2020 Capital Metro     Carolina                  91.51%             22.34%             32.51%
  10/28/2020 Capital Metro     Greensboro                91.21%             63.33%             97.25%

  10/28/2020 Capital Metro     Mid-Carolinas             90.36%             56.97%             17.66%
                               Norther
  10/28/2020 Capital Metro     Virginia                  97.05%             32.26%             78.06%
  10/28/2020 Capital Metro     Richmond                  96.97%             37.25%             36.47%
  10/28/2020 Eastern           Appalachian               89.02%             35.14%             82.01%
                               Central
  10/28/2020   Eastern         Pennsylvania              83.92%             52.73%             81.91%
  10/28/2020   Eastern         Kentuckiana               64.32%             72.41%             27.94%
  10/28/2020   Eastern         Norther Ohio              97.63%             78.56%              1.73%
  10/28/2020   Eastern         Ohio Valley               98.00%             48.70%             87.04%
                               Philadelphia
  10/28/2020 Eastern           Metropo                   96.77%             51.20%              0.32%
  10/28/2020 Eastern           South Jersey              97.47%             98.26%              0.11%
  10/28/2020 Eastern           Tennessee                 94.39%             72.88%              9.56%
                               Western New
  10/28/2020 Eastern           York                      98.55%             10.24%             26.32%
                               Western
  10/28/2020 Eastern           Pennsylvania              98.53%             98.22%             49.18%

  10/28/2020   Great Lakes     Central Illinois          96.10%             17.24%             71.48%
  10/28/2020   Great Lakes     Chicago                   95.92%             93.02%             41.89%
  10/28/2020   Great Lakes     Detroit                   79.86%             66.04%             99.88%
  10/28/2020   Great Lakes     Gateway                   95.76%             66.20%             41.61%
                               Greater
  10/28/2020 Great Lakes       Indiana                   86.95%              78.35%            91.92%
                               Greater
  10/28/2020 Great Lakes       Michigan                  95.57%               3.57%            42.39%
          Case 1:20-cv-02295-EGS Document 42-3 Filed 10/30/20 Page 9 of 12

                                                                                  Processing
                                                                                  Score:
                                              Processing                          Outbound Non-
                                              Score:           Processing Score: Ballot Election
Day            Area          District         Inbound Ballot   Outbound Ballot    Mail
  10/28/2020   Great Lakes   Lakeland                93.22%                42.47%          69.14%
  10/28/2020   Northeast     Albany                  98.30%                64.29%          23.55%
  10/28/2020   Northeast     Caribbean               99.50%                                25.00%
                             Connecticut
  10/28/2020 Northeast       Valley                  98.14%               51.22%          73.70%
                             Greater
  10/28/2020 Northeast       Boston                  97.74%               40.00%          75.19%
  10/28/2020 Northeast       Long Island             99.02%              100.00%          82.93%
  10/28/2020 Northeast       New York                97.38%               89.06%          49.35%
                             Northern New
  10/28/2020 Northeast       England                 83.64%               21.54%          23.44%
                             Northern New
  10/28/2020   Northeast     Jersey                  97.28%               99.15%           3.05%
  10/28/2020   Northeast     Triboro                 88.28%               92.31%          17.78%
  10/28/2020   Northeast     Westchester             97.90%               35.90%          35.07%
  10/28/2020   Pacific       Bay-Valley              99.18%               79.17%          95.41%
  10/28/2020   Pacific       Honolulu                98.87%               87.50%          95.77%
  10/28/2020   Pacific       Los Angeles             98.86%               22.40%          71.60%
  10/28/2020   Pacific       Sacramento              99.32%               80.95%          49.69%
  10/28/2020   Pacific       San Diego               99.32%               99.59%          97.65%
  10/28/2020   Pacific       San Francisco           98.89%               79.17%          98.52%
  10/28/2020   Pacific       Santa Ana               99.65%               98.68%          91.67%

  10/28/2020   Pacific       Sierra Coastal          98.82%               96.92%          98.50%
  10/28/2020   Southern      Alabama                 78.40%               30.86%          42.71%
  10/28/2020   Southern      Arkansas                94.88%               54.55%          92.68%
  10/28/2020   Southern      Dallas                  94.71%               22.22%          66.89%
  10/28/2020   Southern      Ft. Worth               94.51%               22.67%          33.06%
  10/28/2020   Southern      Gulf Atlantic           94.20%               21.26%          93.15%
  10/28/2020   Southern      Houston                 95.15%               58.82%          56.47%
  10/28/2020   Southern      Louisiana               78.64%               78.57%          77.27%
  10/28/2020   Southern      Mississippi             92.50%               80.00%          32.63%
  10/28/2020   Southern      Oklahoma                77.73%               76.92%          64.71%
  10/28/2020   Southern      Rio Grande              92.24%               14.29%          34.59%
  10/28/2020   Southern      South Florida           95.14%               27.85%          97.29%
  10/28/2020   Southern      Suncoast                96.46%               89.00%          89.96%
  10/28/2020   Western       Alaska                  94.43%               72.73%          99.89%
  10/28/2020   Western       Arizona                 98.08%               88.61%          10.46%

  10/28/2020 Western         Central Plains          96.52%               63.16%          51.56%
                             Colorado/Wyo
  10/28/2020 Western         ming                    80.56%               16.95%          61.11%
         Case 1:20-cv-02295-EGS Document 42-3 Filed 10/30/20 Page 10 of 12

                                                                                    Processing
                                                                                    Score:
                                                  Processing                        Outbound Non-
                                                  Score:         Processing Score: Ballot Election
Day          Area              District           Inbound Ballot Outbound Ballot    Mail
  10/28/2020 Western           Dakotas                   96.62%              35.90%          75.26%
  10/28/2020 Western           Hawkeye                   98.46%              86.36%            0.42%

  10/28/2020 Western           Mid-Americas              95.69%             79.59%            6.69%

  10/28/2020   Western         Nevada Sierra             98.03%             27.78%           67.59%
  10/28/2020   Western         Northland                 97.11%              3.54%           62.59%
  10/28/2020   Western         Portland                  98.13%             54.29%           70.13%
  10/28/2020   Western         Salt Lake City            98.11%             96.70%           87.06%
  10/28/2020   Western         Seattle                   98.24%              9.56%           76.04%
  10/29/2020   Capital Metro   Atlanta                   94.38%              2.05%           16.25%
  10/29/2020   Capital Metro   Baltimore                 95.19%             46.48%           10.57%
  10/29/2020   Capital Metro   Capital                   95.39%             44.35%           86.51%
                               Greater S
  10/29/2020 Capital Metro     Carolina                  80.08%             75.00%           27.68%
  10/29/2020 Capital Metro     Greensboro                89.50%             92.43%           78.34%

  10/29/2020 Capital Metro     Mid-Carolinas             87.00%             15.64%           92.40%
                               Norther
  10/29/2020 Capital Metro     Virginia                  95.69%             29.50%           78.52%
  10/29/2020 Capital Metro     Richmond                  94.73%             90.57%           21.10%
  10/29/2020 Eastern           Appalachian               91.08%             80.65%           60.62%
                               Central
  10/29/2020   Eastern         Pennsylvania              71.04%             98.40%           28.12%
  10/29/2020   Eastern         Kentuckiana               88.13%             26.39%           77.84%
  10/29/2020   Eastern         Norther Ohio              86.25%             95.97%            1.19%
  10/29/2020   Eastern         Ohio Valley               95.72%             95.74%           86.07%
                               Philadelphia
  10/29/2020 Eastern           Metropo                   91.49%             98.80%            0.59%
  10/29/2020 Eastern           South Jersey              95.49%             99.33%            1.39%
  10/29/2020 Eastern           Tennessee                 97.13%             31.50%           71.18%
                               Western New
  10/29/2020 Eastern           York                      96.98%             71.43%           98.66%
                               Western
  10/29/2020 Eastern           Pennsylvania              97.47%             97.81%           96.31%

  10/29/2020   Great Lakes     Central Illinois          96.96%             98.95%           77.46%
  10/29/2020   Great Lakes     Chicago                   95.51%             81.82%           90.03%
  10/29/2020   Great Lakes     Detroit                   80.20%             97.22%           99.52%
  10/29/2020   Great Lakes     Gateway                   93.69%             63.98%           54.77%
                               Greater
  10/29/2020 Great Lakes       Indiana                   86.43%             65.85%           82.84%
         Case 1:20-cv-02295-EGS Document 42-3 Filed 10/30/20 Page 11 of 12

                                                                                 Processing
                                                                                 Score:
                                              Processing                         Outbound Non-
                                              Score:         Processing Score:   Ballot Election
Day            Area          District         Inbound Ballot Outbound Ballot     Mail
                             Greater
  10/29/2020   Great Lakes   Michigan                91.00%             92.29%            29.47%
  10/29/2020   Great Lakes   Lakeland                95.35%             90.16%            99.77%
  10/29/2020   Northeast     Albany                  97.06%             87.50%            83.63%
  10/29/2020   Northeast     Caribbean               99.77%            100.00%            92.59%
                             Connecticut
  10/29/2020 Northeast       Valley                  95.73%             50.00%            86.03%
                             Greater
  10/29/2020 Northeast       Boston                  93.00%             30.95%            86.53%
  10/29/2020 Northeast       Long Island             97.07%             96.00%            82.47%
  10/29/2020 Northeast       New York                97.23%             84.95%            88.92%
                             Northern New
  10/29/2020 Northeast       England                 83.48%             62.50%            77.46%
                             Northern New
  10/29/2020   Northeast     Jersey                  97.57%             86.34%            48.82%
  10/29/2020   Northeast     Triboro                 92.72%             92.50%            95.67%
  10/29/2020   Northeast     Westchester             96.14%             83.87%            96.06%
  10/29/2020   Pacific       Bay-Valley              98.46%             69.57%            99.43%
  10/29/2020   Pacific       Honolulu                91.86%             70.97%            97.63%
  10/29/2020   Pacific       Los Angeles             98.37%             47.13%            42.72%
  10/29/2020   Pacific       Sacramento              98.57%             57.58%            86.36%
  10/29/2020   Pacific       San Diego               99.29%             98.73%            94.94%
  10/29/2020   Pacific       San Francisco           98.75%             79.55%            98.85%
  10/29/2020   Pacific       Santa Ana               98.59%             99.47%            88.27%

  10/29/2020   Pacific       Sierra Coastal          98.60%             41.94%            71.90%
  10/29/2020   Southern      Alabama                 91.20%             68.09%            17.07%
  10/29/2020   Southern      Arkansas                97.23%             89.74%            85.28%
  10/29/2020   Southern      Dallas                  95.69%             66.67%            58.67%
  10/29/2020   Southern      Ft. Worth               93.14%             99.44%            95.72%
  10/29/2020   Southern      Gulf Atlantic           96.15%             38.97%            93.90%
  10/29/2020   Southern      Houston                 96.50%             86.21%            77.97%
  10/29/2020   Southern      Louisiana               94.81%             94.44%            94.15%
  10/29/2020   Southern      Mississippi             95.80%             75.00%            57.94%
  10/29/2020   Southern      Oklahoma                86.96%             81.25%            85.64%
  10/29/2020   Southern      Rio Grande              95.49%             93.51%            67.87%
  10/29/2020   Southern      South Florida           96.27%             77.78%            97.19%
  10/29/2020   Southern      Suncoast                98.07%             26.14%            79.87%
  10/29/2020   Western       Alaska                  86.52%             66.67%            99.73%
  10/29/2020   Western       Arizona                 98.30%             85.17%            46.26%

  10/29/2020 Western         Central Plains          94.29%             32.26%            56.65%
         Case 1:20-cv-02295-EGS Document 42-3 Filed 10/30/20 Page 12 of 12

                                                                              Processing
                                                                              Score:
                                          Processing                          Outbound Non-
                                          Score:         Processing Score:    Ballot Election
Day            Area      District         Inbound Ballot Outbound Ballot      Mail
                         Colorado/Wyo
  10/29/2020 Western     ming                    73.40%              40.13%            70.65%
  10/29/2020 Western     Dakotas                 97.61%              51.22%            95.73%
  10/29/2020 Western     Hawkeye                 97.61%              68.42%            36.01%

  10/29/2020 Western     Mid-Americas            95.41%             70.83%             12.68%

  10/29/2020   Western   Nevada Sierra           98.18%             35.20%             98.16%
  10/29/2020   Western   Northland               86.11%             50.88%             56.69%
  10/29/2020   Western   Portland                97.48%             34.41%             76.82%
  10/29/2020   Western   Salt Lake City          97.70%             97.72%             95.45%
  10/29/2020   Western   Seattle                 98.13%             23.67%             95.56%
